Citation Nr: 1715350	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 1978 and was in the Wyoming Air National Guard from July 1997 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs' (VA) Regional Office (RO) in Cheyenne, Wyoming.

In March 2014, the case was remanded for a Board hearing, which was conducted by videoconference in October 2014.  The Veteran and his spouse testified, and a transcript of the hearing is associated with the Veteran's claims folder.

In a January 2015 decision, the Board denied the claim for entitlement to service connection for bronchitis.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court granted a Joint Motion for Remand, vacated a portion of the January 2015 Board decision, and remanded the matter for readjudication consistent with the motion.

In May 2016 the Board remanded the claim for further development.  The remand also included the issue of entitlement to service connection for back/spine disorder.  In a January 2017 decision, the Appeals Management Center granted service connection and assigned a 20 percent rating for a lumbosacral strain, effective March 7, 2007.  Thus, that issue is no longer for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a December 2016 VA opinion obtained pursuant to the Board remand, the examiner opined that the Veteran did not have chronic bronchitis; he was treated for acute bronchitis during service.  

In the Veteran's February 2017 response to the Supplemental Statement of the Case (SSOC), he said he disagreed with that examiner's finding, stating that his "present medical records [show] that [his] treatment is for chronic bronchitis/COPD to this date."  The negative VA opinion was essentially based on the premise that the Veteran has not been treated for chronic bronchitis.  Although the Veteran's response does not clarify the "present medical records" he was referring to, an attempt must be made to obtain any pertinent treatment records.  

Review of the claim file reveals that private medical treatment records were last associated with the record in March 2016; the last VA treatment records are dated in October 2015 from the VAMC in Denver Colorado and to May 2015 from the VAMC in Sheridan, Wyoming.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121   (1991).  If additional records regarding bronchitis exist and are associated with the record, the Veteran should be afforded another VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since May 2015 from VAMC Sheridan and October 2015 from VAMC Denver.

2.  Obtain the names and addresses of any private medical care providers who treated the Veteran for bronchitis since 2007.  After securing the necessary release, take all appropriate action to obtain these records.

3.  Thereafter, if and only if pertinent treatment records are obtained, return the VA medical examinations and opinion dated in July 2016 and December 2016 to the examiners who prepared them so that addenda may be prepared.  The addenda should address the question of whether the Veteran has a current diagnosis (that is, at any time since March 2007) of bronchitis and if so, whether it is at least as likely as not that the bronchitis was incurred in or aggravated by his active service.  If the examiners are unavailable or in the event the examiners determine that further examination of the Veteran is necessary, the Veteran should be scheduled for appropriate VA medical examinations.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case.  In rendering the opinion, the examiner should comment upon the medical opinions of record.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the January 2017 Supplemental Statement of the Case.  If the claims remain denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




